          Case 1:20-cr-00134-KPF Document 16 Filed 08/06/20 Page 1 of 2

MEMO ENDORSED


                                                August 6, 2020

    The Honorable Katherine P. Failla
    United States District Judge
    Southern District of New York
    United States Courthouse
    40 Centre Street
    New Yorkl, NY 10007

                  Re: United States v. Greg Miller
                        20 CR 134 (KPF)

    Dear Judge Failla:

           By this letter I respectfully request a two-week adjournment of the scheduled
    sentencing in the above case, to a date during the week of September 8, 2020.
    Sentencing is currently scheduled for August 21, 2020. Assistant United States
    Attorney Tim Capozzi consents to the request.

           As of today, the final PSR has not been disclosed, and my Sentencing
    Submission is due tomorrow. It will be impossible for me to adhere to the current
    schedule given that, let alone the fact that my office is closed and I am not residing in
    New York City currently. Furthermore, I need some additional time to gather
    relevant documents from third parties for inclusion in my submission; production of
    those to me has also been hampered by the pandemic.

            Accordingly, I respectfully request that sentencing be adjourned to a date
    convenient to the Court, during the week of September 8, 2020. The parties
    anticipate requesting that the proceeding be conducted remotely, as Mr. Miller has
    certain medical conditions rendering him high-risk for adverse COVID symptoms.


                                                Sincerely,



                                                David Wikstrom
        Case 1:20-cr-00134-KPF Document 16 Filed 08/06/20 Page 2 of 2




Application GRANTED. Mr. Miller's sentencing, previously scheduled
for August 21, 2020, is hereby ADJOURNED to September 11, 2020, at
3:00 p.m. Should Mr. Miller continue to wish to proceed with
sentencing virtually, he should let the Court know at a date
closer to September 11, 2020.

Mr. Miller's sentencing submission is due August 28, 2020, and the
Government's sentencing submission is due September 4, 2020.



Dated: August 6, 2020                SO ORDERED.
       New York, New York



                                     HON. KATHERINE POLK FAILLA
                                     UNITED STATES DISTRICT JUDGE
